COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER

Appellate case name:          Glenn Beckendorff, in his Official Capacity as Waller County Judge,
                              Frank Pokluda, in his Official Capacity as Waller County Precinct
                              Two Commission, and Stan Kitzman v. City of Hempstead, Texas and
                              Citizens Against the Landfill in Hempstead and Pintail Landfill, LLC

Appellate case number:        01-15-00523-CV

Trial court case number: 13-03-21872

Trial court:                  506th District Court of Waller County

        Appellees have filed motions to dismiss, motions for damages/sanctions, a motion to
show authority, and a notice of automatic substitution (collectively, the “Motions”).* Appellants
have filed a motion requesting that this Court extend the time for filing a response to the Motions
to 30 days from the date the clerk’s record is filed.
        Upon consideration of Appellants’ motion and the response filed in opposition,
Appellants’ motion for an extension of time is granted in part. Appellants are ordered to file
their responses to the Motions by no later than Monday, June 29, 2015. Any request for an
extension beyond this date must explain with particularity the reasons why the clerk’s record is
needed to respond to the Motions.
        It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually             Acting for the Court

Date: June 19, 2015


*
 Specifically, the Motions filed by appellees include the following (1) The City of Hempstead’s “Motion to Show
Authority” filed on June 5, 2015; (2) The City of Hempstead’s “Notice of Automatic Substitution Pursuant to Texas
Rule of Appellate Procedure 7.2(a)” filed on June 5, 2015; (3) The City of Hempstead’s “Motion for Damages
Under Texas Rule of Appellate Procedure 45” filed on June 5, 2015; (4) The City of Hempstead’s “Motion to
Dismiss” filed on June 8, 2015; (5) Waller County’s “Motion to Dismiss” filed on June 12, 2015; and (6) Citizens
Against the Landfill in Hempstead’s “Motion to Dismiss Pursuant to Rule 42.3 and Motion for Sanctions” filed on
June 18, 2015.